Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.: 1,007,931 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Receipt is acknowledged of applicant’s amendment filed on January 26, 2022. Claim 1 was previously cancelled. Claims 2-21 ae pending. 

Claims 2-21 are allowed.
Regarding Claims 2-12, the cited prior art of record does not teach or fairly suggest a vehicle interior lighting system wherein, along with the other claimed features, a microLED array disposed in the vehicle and comprising a plurality of pixels, each pixel less than 500 microns in size, a spacing between pixels less than 50 microns, as recited in claim 2.
Regarding Claims 13-17, applicant filed a terminal disclaimer to overcome the USC 101 rejection set forth in the Non-Final Office action dated on November 8, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a vehicle interior lighting system wherein, along with the other claimed features, a microLED array compromising a plurality of pixels, each pixel less than 500 microns in size, a spacing between pixels less than 50 microns, as recited in claim 13.
Regarding Claims 18-20, the cited prior art of record does not teach or fairly suggest a vehicle interior lighting system wherein, along with the other claimed features, a microLED array disposed in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896